DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/10/19, 12/23/20, and 10/29/21 have been considered.

Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to “a method for sealing at least part of two flanges of seal target components …” However, the specification does not provide any description of the structure of the flanges of the seal target components.
The definition of “flange” from merriam-webster.com is provided below:

    PNG
    media_image1.png
    629
    733
    media_image1.png
    Greyscale


The instant specification does not provide any further description of the flanges of the seal target components beyond the language that is used in the claims.
Furthermore, while the specification does describe sealing at the periphery of adjacent separators or between a frame and an electrolyte membrane/electrolyte membrane assembly (see Figure 1, where reference numeral 7 depicts the sealing areas), those peripheral sealing areas cannot fairly be interpreted as flanges given the definition provided above.

For the purposes of expediting prosecution, the flanges as required by claims 15-17 will be interpreted as “peripheral areas” as in: “a method for sealing at least part of two peripheral areas of seal target components…”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdzy et al. (US 2013/0287980) as evidenced by Goubard (US 2015/0166858).
Burdzy teaches a curable resin composition comprising the following ingredients (A) to (C):
ingredient (A): a polymer, or a cross-linkable elastomeric oligomer, which has one or more (meth)acryloyl groups and has a polyisobutylene skeleton ([0066]);
ingredient (B): a radical polymerization initiator, or initiator or cross-linking agent ([0031]-[0037]);
ingredient (C): a compound, or glassy monomer, having a radical polymerizable functional group and a cationic polymerizable functional group, or isobornyl methacrylate ([0029]). Goubard is relied on as evidence that isobornyl methacrylate is a hydrocarbon monomer polymerized together by cationic polymerization ([0279]).

As for claims 2, 3, and 20, as discussed above, Burdzy teaches that the glassy monomer may be glycidyl methacrylate (middle of p. 14, bottom of p. 15) or 2-hydroxybutyl methacrylate (top of p. 15).



With regard to claim 12, Burdzy teaches a cured product (abstract, [0007], [0012]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdzy as applied to claim 1 above, and further in view of Ikari et al. (US 2017/0051093).
The teachings of Burdzy as discussed above are incorporated herein.
Regarding claim 4, Burdzy teaches the composition of claim 1 but fails to teach that ingredient (A) has the claimed composition.
Ikari teaches a curable resin composition including a (meth)acryloyl-terminated polyisobutylene polymer such as one represented by the general formula (1):

    PNG
    media_image2.png
    396
    358
    media_image2.png
    Greyscale


It would have been obvious to use the known (meth)acryloyl-terminated polyisobutylene polymer of Ikari as the cross-linkable elastomeric oligomer, which has one or more (meth)acryloyl groups and has a polyisobutylene skeleton, in the resin composition of Burdzy and the results would have been predictable. MPEP 2143 I B

As for claim 8, Burdzy teaches the curable resin of claim 1 but fails to teach it for use in a fuel cell.
Ikari teaches the use of a curable sealing resin as discussed above ([0015]-[0017]) for use as a curable sealing agent for a fuel cell ([0176]).
It would have been obvious to use the curable sealing composition of Burdzy in a fuel cell such as suggested by Ikari and the results would have been predictable. MPEP 2143 I A

.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burdzy.
The teachings of Burdzy as discussed above are incorporated herein.
With regard to claims 7 and 19, Burdzy teaches ingredients (C) and (A) as discussed above with reference to claims 1-3 but fails to teach specifically the claimed ratio; however, Burdzy teaches that the relative amounts of (A) and (C) can be arrived at by testing to determine the formulation and ratio that creates the desired properties ([0052]). It has been held that determining optimal or workable ranges is within the ordinary level of skill in the art. MPEP 2144.05 II

Burdzy teaches ingredients (C) and (A) as discussed above with reference to claims 1-3 but fails to teach specifically the claimed ratio; however, Burdzy teaches that the relative amounts of (A) and (C) can be arrived at by testing to determine the formulation and ratio that creates the desired properties ([0052]). It has been held that determining optimal or workable ranges is within the ordinary level of skill in the art. MPEP 2144.05 II

Claims 9, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burdzy in view of Ikari as applied to claims 1, 8, and 12 above, and further in view of Burdzy (US 2009/0162715, hereinafter Burdzy ‘715).
The teachings of Burdzy and Ikari as discussed above are incorporated herein.
Regarding claims 9, 10, and 13, Burdzy in view of Ikari teaches the curable resin composition of claims 8 and 12 for use in a fuel cell (see above), but fails to teach specifically that the curable or cured 
Burdzy ‘715 teaches a curable sealing agent, or cured or curable composition (40), provided between adjacent separators, or flow field plates (12, 28) (Figure 2).
It would have been obvious to the skilled artisan at the time of the invention to use the sealing agent of Burdzy in view of Ikari as a seal between adjacent separators of a fuel cell such as suggested by Burdzy ‘715 and the results would have been predicable. MPEP 2143 I A

Regarding claims 15 and 16, Burdzy ‘715 teaches that the curable resin may be applied to the peripheral edge, or flange, of the seal target component, or separator, and cured either before (claim 15) or after (claim 16) the second separator is mated to the first separator ([0010], [0039]). Further regarding claim 15, Burdzy ‘715 teaches sealing cured material in the assembly of a fuel cell, wherein the cured material is provided at the periphery of the seal target components, by pressure bonding, or compression, of the cured material during the assembly of one component with the other component ([0039]).

It would have been obvious to the skilled artisan at the time of the invention to use either of the known methods such as taught by Burdzy ‘715 to seal the fuel cell components of Burdzy in view of Ikari and the results would have been predictable. MPEP 2143 I A

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burdzy in view of Ikari as applied to claim 8 above, and further in view of Willimowski et al. (US 2005/0003257).
The teachings of Burdzy and Ikari as discussed above are incorporated herein.

Willimowski teaches that it is desirable to use PEM fuel cells, or solid polymer fuel cells, because solid polymer fuel cells potentially have high power and low weight, and are desirable for mobile applications ([0002]).
It would have been obvious to the skilled artisan to substitute the known solid polymer fuel cell such as suggested by Willimowski in the fuel cell of Burdzy in view of Ikari and the results of the substitution would have been predictable. MPEP 2143 I B

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burdzy in view of Ikari and Burdzy ‘715 as applied to claim 13 above, and further in view of Willimowski.
The teachings of Burdzy, Ikari, and Burdzy ‘715 as discussed above are incorporated herein.
Burdzy in view of Ikari and Burdzy ‘715 teaches the curable sealing agent for a fuel cell of claim 6 but is silent on the type of fuel cell.
Willimowski teaches that it is desirable to use PEM fuel cells, or solid polymer fuel cells, because solid polymer fuel cells potentially have high power and low weight, and are desirable for mobile applications ([0002]).
It would have been obvious to the skilled artisan to substitute the known solid polymer fuel cell such as suggested by Willimowski in the fuel cell of Burdzy in view of Ikari and Burdzy ‘715  and the results of the substitution would have been predictable. MPEP 2143 I B

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burdzy in view of Ikari as applied to claim 1 above, and further in view of Jacobine et al. (US 2009/0004541) and Burdzy ‘715.
The teachings of Burdzy, Ikari, and Burdzy ‘715 as discussed above are incorporated herein.

Jacobine teaches a method of sealing the periphery of two seal target components, or fuel cell components, comprising:
placing a gasket formation mold, or mold member (50, 70), on the periphery of the first seal target component, or MEA (36) (Figure 13A, [0047]);
injecting curable resin, or curable gasket-forming composition, into the cavity (54) formed between the mold (50, 70) and the peripheral portion of the seal target (36) ([0049]);  
curing the curable resin to form a gasket and detaching, or releasing, the mold ([0051]).

Jacobine teaches that the gasket (40) is provided between two seal target components, or fuel cell portions (see Figure 4) but fails to teach specifically the pressure bonding step of claim 15.
Burdzy ‘715 teaches sealing cured material in the assembly of a fuel cell, wherein the cured material is provided at the periphery of the seal target components, by pressure bonding, or compression, of the cured material during the assembly of one component with the other component ([0039]).

It would have been obvious to the skilled artisan at the time of the invention to use the known methods of Jacobine and Burdzy ‘715 to seal the fuel cell components of Burdzy in view of Ikari and the results would have been predictable. MPEP 2143 I A



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729